Citation Nr: 1113695	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  97-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1993.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 1998 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for a spinal cord lesion.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Oakland, California.

In March 1999, the Veteran requested a hearing before a hearing officer at the RO.  He subsequently withdrew his hearing request.

In March 2001, the Board remanded this matter for further development.

In January 2007, the Board denied the claim for service connection for status post transverse myelitis, C1-C5, centering in C3.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In November 2008, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a January 2008 Joint Motion filed by counsel for the Veteran and VA.

In December 2009, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Medical records reveal that the Veteran has been diagnosed as having various neck disabilities.  For example, a June 2000 VA neurology consultation note and a January 2004 VA examination report indicated diagnoses of myelitis and cervical myelopathy centered at the C3 level with residual cervical spinal cord atrophy.

The Veteran contends that his current neck disability is related to his service during the Gulf War.  In the alternative, he argues that the diagnosed myelitis manifested within one year of his separation from service and that it thereby constitutes a chronic disability for which presumptive service connection is warranted.

In June 2010, a VA medical professional reviewed the Veteran's claims file and opined as to the etiology of his current neck disability. The opinion provider diagnosed the Veteran as having stable incomplete spinal cord injury of unknown viral etiology.  He opined that it was highly likely that the disability was related to environmental exposure in the Middle East.  The opinion provider noted an April 2008 VA spinal cord injury physician note which contained the same opinion, however no further rationale was provided.

Neither the April 2008 nor the June 2010 opinion were accompanied by any specific explanation or reasoning and are therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

A May 1996 VA treatment record reveals that the Veteran reported that he was granted Social Security Administration (SSA) disability benefits for an unspecified disability.  In August 1997, a request was sent to the SSA to provide any medical records associated with the Veteran's disability claim.  However, there is no apparent response from the SSA in the claims file and it does not appear as if any further efforts were undertaken to obtain any available SSA disability records.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.  Thus, the Board is unfortunately compelled to again remand this claim to attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file.

2.  After any evidence received from SSA has been associated with the Veteran's claims file, the claims file, including this remand, should be returned to the medical professional who provided the June 2010 opinion.

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current neck disability had its onset in service or in the year immediately following service or is related to a disease or injury in service, especially during his service in the Persian Gulf.

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current neck disability represents a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the opinion provider should also describe the extent to which the illness has manifested.

In formulating the above-requested opinions, the opinion provider should specifically acknowledge and comment on the significance of all prior neck diagnoses and the Veteran's reported hand tremors in 1994. 

The opinion provider must provide a rationale for each opinion.  If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for neck symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

The opinion provider is advised that the Veteran is competent to report his symptoms and history; and such reports must be acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

If the June 2010 opinion provider is unavailable or unable to provide the necessary opinions, the Veteran should be scheduled for a new VA examination in order to obtain the necessary opinions.

3.  The Agency of Original Jurisdiction (AOJ) should review the opinion/examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


